ORDER
PER CURIAM.
On November 6, 1995, the appellant, through counsel, filed a Notice of Appeal from an October 19, 1995, decision of the Board of Veterans’ Appeals (Board) concluding that a July 1983 Department of Veterans Affairs regional office (RO) decision had not committed clear and unmistakable error in denying service connection for post-traumatic stress disorder (PTSD); the Board therefore denied an earlier effective date for service connection for PTSD. Subsequently, the parties filed briefs, and oral argument was held on March 27, 1997. Upon consideration of the record, the submissions of the parties, and the issues advanced at oral argument, the Court is of the opinion that further briefing is necessary on the following questions:
(1) Was DVB Circular 21-82-7, captioned “Post-Traumatic Stress Disorder Ratings” and dated May 3, 1982, in effect at the time of the July 14, 1983, RO decision, and was there then in effect any other applicable law, regulation, or guideline specifically pertaining to the adjudication of a PTSD claim?
(2) What is meant by the term “the record” stated in the conclusion in Russell v. Principi that “[a] determination that there was [CUE] must be based on the record and the law that existed at the time of the prior” decision, Russell, 3 Vet.App. 310, 314 (1992) (en banc) (emphasis added); see also Damrel v. Brown, 6 Vet.App. 242, 246 (1994)?
On consideration of the foregoing, it is
ORDERED that, within 30 days after the date of this order, the Secretary file, and serve on the appellant, a memorandum addressing the foregoing questions (and providing an appendix containing copies of all referenced and/or relevant unpublished authorities, guidelines, or other issuances). It is further
ORDERED that the appellant file, and serve on the Secretary, a memorandum in response not later than 30 days after the Secretary’s response is served.